Title: To Thomas Jefferson from Thomas Henderson, 6 October 1807
From: Henderson, Thomas
To: Jefferson, Thomas


                        
                            Respected Sir/
                            
                            Cincinnati October 6th. 1807
                        
                        With deference and at the request of several friends engaged in supporting the principles which has supported
                            your administration and vanquished Federalism I take the liberty of addressing you on an event which has taken place;
                            however not doubting but that you will be actuated by motives of public good in your decision respecting it, yet we are
                            pressed to this communication, as from some circumstance or other (unknown to us) the officers of the General Govt. in
                            this state with not more than one or two exceptions are filled by Federalists, Sir without presuming to officiously
                            interfere in your choice of suitable persons to fill the offices of Government, we would observe that by seeing those
                            offices filled by our enemies who employ their strength in giving tone to their reduced party, it dispirits those that are
                            opposed to them and are friendly to the present order of things.
                        On Friday morning last Charles Kilgore the Register of the Land office for this district departed this life.
                            without reflecting on the dead or recurring to his character (which had many virtues) I barely say he was a determined
                            Federalist, and exclusively to that class of Citizens was his Friendship &c. confined. The hope is Sir of the
                            Republican citizens of this place, that his successor may be a republican. If wrong representation does not reach you we have no
                            doubt of such an appointment but Sir there are men, who are not what they seem, who profess what they do not practise—we
                            know that the remoteness of our situation militates against us, but we are led to hope from the opinion we have ever had
                            of your virtue and patriotism that you will listen to the voice of Friends who have risked their all in defence of
                            political opinion.
                        There are a host of cringing Flatterers running from Door to Door praying for recommendation both to yourself
                            & to the state representation in the General Government “Beware of them” Sir—to Draw characters might be thought
                            invidious—what we want is a change and the better that change the more congenial to our wishes—
                        The Former clerks are among the applicants. These men have farmed the profits of the office from its late
                            possessor since last Christmas—they are violent Federalists, I expect they will be represented otherwise but be assured of
                            the fact they are federalists it can be substantiated from their declaratons and conduct
                        Among numbers here looking for this office there are some who have been denominated Republicans but whose
                            characters have been shrouded in ambiguity with respect to Coll. Burr. perhaps you are better informed respecting them
                            than we are as they are just returned from Richmond.
                        With these remarks Sir which are dictated by the best intentions and at the especial request of several
                            respectable political Friends I beg permission to subscribe my self
                        with great respect Your admirer and Obedient Humble Servant
                        
                            Thomas Henderson
                            
                        
                    